United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3728
                                     ___________

Harold R. Stanley,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Honorable Jack Grate; Lester Wight;   *
Marcia E. Stanley,                    * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: March 9, 2009
                                 Filed: March 17, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Harold Stanley appeals the district court’s1 dismissal of his civil rights
complaint. After careful review, we conclude that the court’s judgment was not a
final, appealable order because it did not dispose of the counterclaim raised by Marcia
Stanley in her answer. See 28 U.S.C. § 1291 (courts of appeals shall have jurisdiction
of appeals from all final decisions of district courts); Fed. R. Civ. P. 54(b) (any order
that adjudicates fewer than all claims does not end action as to any claims or parties);


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Miller v. Special Weapons, L.L.C., 369 F.3d 1033, 1034-35 (8th Cir. 2004) (noting
problems with allowing counterclaims that are “dead but undismissed” or are
substantively resolved by non-final orders, to proceed; dismissing appeal for lack of
jurisdiction where district court failed to rule on counterclaim even though it was
necessarily disposed of by summary judgment order); Thomas v. Basham, 931 F.2d
521, 522-23 (8th Cir. 1991) (jurisdictional issues will be raised sua sponte when there
is indication that jurisdiction is lacking; court lacked jurisdiction over appeal from
summary judgment order because defendant’s counterclaims were outstanding at time
of order).

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________




                                          -2-